DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 05/24/2022 have been entered.  Claims 1-12 and 14-21 remain pending.
The Prior Art is:
Shepperd et al., U.S. Patent Publication 2017/0058619, hereinafter Shepperd
Tullos et al., U.S. Patent 4,431,067, hereinafter Tullos
Claxton, U.S. Patent Publication 2010/0006807, hereinafter Claxton
Mosing et al., U.S. Patent Publication 2015/0107857, hereinafter Mosing
Larouche, U.S. Patent 3,137,520, hereinafter Larouche 
Rome et al., U.S. Patent Publication 2015/0369034, hereinafter Rome
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant argues that Shepard fails to disclose that the piston and its actuating arms are not levers that are not “rotatably attached to the body”.  Examiner disagrees with such a characterization, noting that the lever arms are rotationally coupled via bolt connectors 16 to the body for the purposes of pressing the slip inserts into engaging position with a deployed string.  While Examiner notes that such a structure is different from the pivot arm levers of the instant application, the claim is not so specific as to require the same structure as seen I exemplary Figure 5A.  To require the lever arms have the same construction as seen in such a figure would require improperly importing limitations from the specification into the claim in contradiction of instant paragraph 0045.  Additionally, Applicant argues that Shepard is not concerned with the problem of maintain cable tension in a deployed logging tool, however, the claim does not contain any specific recitation of its use in such a capacity or any specific structures to facilitate such an action.  As a result, Shepard is not required to include specific structures or functions which are merely recited in the specification which are not included in the claim as presented in instant paragraph 0045.  
Regarding Claim 2, Applicant argues that Shepard does not include a “beak that directly engages one of the first and second inserts” as recited in the claim.  Specifically, Applicant argues that the push member (21) of the piston is not a beak element.  Examiner notes that a reading of the specification provides no evidence to indicate that a specific structural definition for the beak structure must be importing into the claims to give meaning to the disputed terms. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.  If a more specific structure in keeping with the instant specification is intended, such a structure must be expressly recited, otherwise, the contacting lower member of Shepard is seen as possessing the generic structures of the beak structure.  Additionally, Applicant argues that the structures are not presented as being “configured to connect to a cable”, however, Examiner notes that the claim does not require any substantial structure which would more expressly define such a structure.  As a result, for the purposes of the slip structure being used to engage wellbore tools, it is necessarily configured to connect to some generic cable.  If the claim recited a more specific structure related to what features engage a cable in what manner, such an interpretation would likely become moot.
Regarding Claim 10, Applicant argues that Shepard does not disclose any element directed to the recited hinge.  Examiner disagrees, noting that the slip bowl structure includes a common hinge as part of the two piece construction (Paragraph 0078).  The fact that such a hinge is structurally different from that seen in the instant application is moot, as the claim does not specify any substantial structure for such a hinge member, merely that is it commonly connected to both inserts, which the hinge body point clearly is as seen in Figures 16/17.
Regarding Claim 12, Applicant argues that Shepard and Claxton fail to teach the recited feature of using different first and second insert pairs.  Applicant argues that Shepard does not disclose the use of a variety of different insert sizes, merely for engaging drill pipe and other tubular elements.  Likewise, Applicant argues that the ring structure of Claxton would exacerbate prior art problems.  Examiner is unpersuaded by such arguments, noting that such arguments represent piece meal analysis wherein, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As Shepard is not being relied on to teach the additional insert sizing limitations, and Claxton is merely being relied upon as teaching that the use of specifically sized inserts for different tools is a known process, such references are not required to disclose all elements of the claim, nor are specific features of Claxton being introduced which may cause conflicts in operation.
Regarding Claim 14, the arguments against the claim being allowable as depending from an allowable claim as seen as moot in view of the above response.
Regarding Claim 18, Applicant argues that Mosing in view of Larouche does not teach the recited claim limitations related to the use of a crane actuation.  Specifically, Applicant argues that there is no reason to use Larouche for the purposes of raising the first and second lever arms.  Examiner disagrees, as was stated previously, the use of such a crane actuation would merely constitutes a substitution of a known process of gripping tool lever actuation (manual versus lifting via crane) to produce the predictable result of having a mechanical actuation (MPEP 2143, Subsection I, B).  Additionally, such a modification would serve as using the known process of automating a manually performed activity (MPEP 2144.04, Subsection III).  
Regarding Claim 21, Examiner notes that a more detailed rejection is provided below, however, in the interest of compact prosecution, wishes to respond to specific points argued.  Examiner notes that as presented, the claim merely requires the selection of the first and second inserts as either being cable size or downhole tool sized based on a determination of the tool being deployed.  Examiner notes that in the context of the slips/inserts being used to grip a tubular (tool) member, such a selection necessarily constitutes selection of inserts which would have a bore/sized to engage the tubular in question.  Examiner notes that the claim does not recite that the tool has some type of connection or substitution mechanism (although it is noted that as seen in other claim rejections, the selection of different size elements is also a known feature), such that the selection of a tubular/tool sized insert would meet the claim limitations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 12, the recitation of the first and second inserts forming a bore when placed together “inside a body of the downhole tool” is unclear.  It does not appear that the body presented in the specification that the body into which the inserts are placed is of the downhole tool, rather is an outer body the downhole tool is placed into and is being interpreted as such.  Clarification is required.  Likewise, Claims 14-17 are rejected as depending from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shepperd et al., U.S. Patent Publication 2017/0058619, hereafter referred to as Shepperd.
Regarding Claim 1, Shepperd discloses a deployment device for deployment a downhole tool in a well, the deployment device comprising:
A body (main body 202; Paragraph 0078) shaped to host an internal chamber (central bore 212);
First and second inserts (slip segments 208) having complementary shapes and configured to be placed inside the internal chamber (as seen in Figure 14) thereby defining an internal through passage for part of the downhole tool (Paragraphs 0078-0080);
First and second levers (generally actuator mechanism 10) rotatable attached to the body (for example by bolt connections 16) and configured to press the first and second inserts further inside the internal chamber (Paragraphs 0073, 0080-0083).
Regarding Claim 2, Shepperd further discloses that each of the first and second levers has a beak that directly engages one of the first and second inserts (piston extending from the housing to push the slip into engagement as seen in Figures 15), and a connecting mechanism configured to connect to a cable (in the context that the actuator may include electrical/hydraulic control, such a configured would include a connection mechanism which can connect to a cable, Paragraph 0012).
Regarding Claim 3, Shepperd further discloses that each of the first and second inserts has a groove for receiving a cable or a body of the downhole tool, said grooves defining the internal through passage (as seen in Figure 14, the slip segments form an internal bore to allow deployment of tools with gripping surface 210, Paragraphs 0078, 0083).
Regarding Claim 4, Shepperd further discloses that the first and second inserts fully occupy the internal chamber (as seen in Figures 12 and 14, the slips run along each side of the main body bore).
Regarding Claim 5, Shepperd further discloses that the internal chamber is shaped as a truncated cone and the first and second inserts have a frustoconical shape (as seen in Figures 14, 15, and 17).
Regarding Claim 9, Shepperd further discloses that a first end diameter (bottom) of the internal chamber is smaller than a second end (top) diameter of the internal chamber (as seen in Figure 14).
Regarding Claim 10, Shepperd further discloses that the first and second inserts are connected to a common hinge (as seen in Figure 13, the main body includes a hinged close/locking mechanism Paragraph 0078).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shepperd (2017/0058619) in view of Tullos et al., U.S. Patent 4,431,067, hereinafter referred to as Tullos.
Regarding Claim 6, Shepperd discloses the limitations presented in Claim 1 as previously discussed.  While Shepperd discloses that the slip arrangement may be used with a variety of different tubulars including drill pipe, it does not expressly disclose the use of a through slot for placement of a cable associated with the downhole tool such that the cable passes from the outside of the body to the internal chamber.
Additionally, Tullos teaches the use of a pipe deployment slip arrangement such that a cable (24) to be run with a tubular (14) passes through an elongates slot portion (36) from the outside to the internal area of the slip arrangement (as seen in Figures 2/3; Col 5, Lines 32-50).
Therefore, it would have been obvious to modify the body portion of the slip structure to include a through slot for passage of ta connected cable as taught by Tullos.  Doing so would act to ensure that a wired cable to be deployed with the drill pipe is protected during the use of the slip holding structure (Col 5, Lines 32-50; Col 6, Lines 10-43).
Claims 7, 8, and 12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepperd (2017/0058619) in view of Claxton, U.S. Patent Publication 2010/0006807, hereinafter referred to as Claxton.
Regarding Claim 7, Shepperd discloses the limitations presented in Claim 1 as previously discussed.  While Shepperd discloses the use of the slip segments for gripping a variety of tool bodies, it does not expressly disclose the use of third and fourth inserts having complementary shapes to form an internal chamber.
Additionally, Claxton teaches the use of a pipe gripping slip arrangement wherein a number of different segments (40) may be utilized to grip a large number of different diameter pipes (Paragraph 0047).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the assembly of Shepperd to include at least third and fourth slip segments for use in the assembly for engaging other sized tools.  Claxton expressly teaches that using different inserts with different thickness allows a wider range of tools/pipes to be gripped by the assembly (Paragraph 0047).  Examiner notes that in such a condition, as Shepperd discloses that the slip segments are configured to be used with a variety of different tubular elements including drill pipe, casing, and wireline (Paragraph 0011), such a modification would include the third and fourth inserts being usable for wireline systems (having at least an internal groove to accommodate a cable) and the cable having an exterior diameter different from an external diameter of the body of the downhole tool (noting that at least casing segments and drill pipe have substantially different diameters from wireline cables/tool).
Regarding Claim 8, in view of the modification made in relation to Claim 7, the use of additional third and fourth inserts would include having the same external diameter so as to fit into the body and contact the system actuators.  It is further noted that Claxton teaches that merely the thickness of such additional inserts changes, not the outer diameter.  
Regarding Claim 12, Shepperd discloses a deployment device for placing a downhole tool into a well, the deployment device comprising:
First and second inserts (slip segments 208) having complementary shapes defining an internal bore of a first diameter when placed together inside a body of the downhole tool assembly (Paragraphs 0078-0080);
The body (including main body 202; Paragraph 0078) configured to receive the first and second inserts, wherein the body is shaped to promote the inserts to press against each other (having an inclined surface as seen in Figure 14);
Wherein the first and second inserts clamp on a part of the downhole tool (with griping surface 210; Paragraphs 0078, 0083) as the gravity pushes the first and second inserts deeper into the body (Paragraph 0083).
While Shepperd discloses the use of the slip segments for gripping a variety of tool bodies, it does not expressly disclose the use of third and fourth inserts having complementary shapes to form an internal chamber.
Additionally, Claxton teaches the use of a pipe gripping slip arrangement wherein a number of different segments (40) may be utilized to form a central bore to grip a large number of different diameter pipes (Paragraph 0047).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the assembly of Shepperd to include at least third and fourth slip segments for use in the assembly for engaging other sized tools.  Claxton expressly teaches that using different inserts with different thickness allows a wider range of tools/pipes to be gripped by the assembly (Paragraph 0047).  Examiner notes that in such a condition, as Shepperd discloses that the slip segments are configured to be used with a variety of different tubular elements including drill pipe, casing, and wireline (Paragraph 0011), such a modification would include the third and fourth inserts may be used as the gripping elements for a different larger tool.
Regarding Claim 14, Shepperd further discloses:
An internal chamber formed in the body (defining the main bore 212);
The first and second inserts configured to be placed inside the internal chamber (as seen in Figures 12 and 14; Paragraphs 0078, 0080, 0083); and
First and second levers (generally actuator mechanism 10) rotatable attached to the body (for example by bolt connections 16) and configured to press the first and second inserts further inside the internal chamber (Paragraphs 0073, 0080-0083).
Regarding Claim 15, Shepperd further discloses that the first and second inserts fully occupy the internal chamber (as seen in Figures 12 and 14, the slips run along each side of the main body bore).
Regarding Claim 16, in view of the modification made in relation to Claim 7, the use of additional third and fourth inserts would include having the same external diameter so as to fit into the body and contact the system actuators.  It is further noted that Claxton teaches that merely the thickness of such additional inserts changes, not the outer diameter.  
Regarding Claim 17, Shepperd further discloses that the first and second inserts are connected to a common hinge (as seen in Figure 13, the main body includes a hinged close/locking mechanism Paragraph 0078).
Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mosing et al., U.S. Patent Publication 2015/0107857, in view of Larouche, U.S. Patent 3,137,520, and Shepperd (2017/0058619) hereinafter referred to as Mosing, Larouche, and Shepperd.
Regarding Claim 18, Mosing discloses a method for attaching a downhole tool to a deployment device, to lower the tool into a well, the method comprising:
Placing first and second inserts (slip inserts 130a-c) and the tubular tool into the deployment device (Paragraphs 0117, 0135-0137), the first and second inserts defining an inner bore that receives the downhole tool (Paragraphs 0117, 0135-0137; as seen in Figures 7A/B);
Connecting first and second levers (including at least combined lever arms 276/272) of the deployment device to control the slips (Paragraphs 0135-0137, 0140);
Actuating the levers so that the first and second levers directly press the first and second inserts to a locked position (Paragraphs 0135-0137, 0140);

While Mosing discloses the above structures for the actuation of a slip assembly, it does not expressly disclose the actions of electrically and mechanically coupling a cable to a downhole tool, or the use of a connected crane to actuate the levers.
Additionally, Larouche teaches the use of a slip actuation tool for gripping a tubular wherein lever actuated arms are used to engage gripping slips by lifting on a cable connected to a winch/crane (Col 2, Lines 52-59).
Therefore, it would have been obvious to modify the actuation mechanism of Mosing to include an attached cable drawn winch as the force supplying mechanism for lifting a lever arm to engage a pipe gripping element.  Doing so merely constitutes the substitution of one known lever actuation mechanism for engaging tubular gripping structures for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).  Additionally, it has been held that the automation of a manual process (presented as manual actuation of the lever in Mosing, Paragraph 0129)or use of a mechanical means to accomplish the same result is not sufficient to distinguish over the prior art (MPEP 2144.04, Subsection III).
Additionally, Shepperd teaches the use of a slip actuation tubular handling mechanism which uses a set of slip segments which are engaged or withdrawn from the central bore of a housing, wherein the gripping arrangement is known to be used on a wide variety of wellbore tools including casing, drill pipe, or wireline tools (Paragraph 0011).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the method of Mosing to include the use of wireline tools as taught by Shepperd.  Doing so would necessarily include the steps of electrically and mechanically connecting a cable to the downhole tool, wherein the gripping arrangements are placed around the tool/cable when it is being conveyed.  Such a modification merely constitutes the substituition of one known type of tool which is commonly used in conjunction with slip systems with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Regarding Claim 21, Mosing further discloses selecting the first and second inserts for a size of a downhole tool size defining the inner bore configured to receive the downhole tool, the selecting depending on if the a tubular tool is to be placed in the inner bore (in so far as the selection of a size for the slip inserts requires the selection form a bore of sufficient diameter to properly engage a downhole tool, the determination of using it for a cable or downhole tool is met merely by the use of a tubular tool with an associated size).

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mosing (2015/0107857), in view of Larouche (3,137,520) and Shepperd (2017/0058619) as applied to Claim 18, and in further view of Rome et al., U.S. Patent Publication 2015/0369034, hereinafter referred to as Rome.
Regarding Claim 19, in view of the modifications made in relation to Claim 18 regarding the use of a wireline tool, Mosing further discloses the steps of:
Raising the downhole tool from the ground and moving the tool above the well (as a necessarily aspect of running the tool into the wellbore, it must first be taken from an initial position to one suspended above the wellbore).
While Mosing/Laroche/Shepperd teaches the above structures, it does not expressly teach the use of a rig-up plate which the cable/downhole tool is lowered onto over the well.
Additionally, Rome teaches the use of a wireline slip system which uses a rig-up plate (440/1000) which is used to engage a wireline deployed tool during rigging operations for the tool (Paragraphs 0008, 0042, 0043).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to include the use of a rig up plate over the well for engaging the wireline tool to be deployed as taught by Rome.  Doing so merely constitutes a conventional piece of wellbore equipment as a means of supporting the string during rig up and rig down operations (Paragraphs 0008, 0042, 0043).
Regarding Claim 20, Mosing further discloses the steps of:
Removing a force exerting on the first and second levers and opening the first and second levers (as part of disconnecting the slips from the tubular, the applied force is removed and the lever is shifted in an opposing direction, Paragraphs 0131, 0134, 0135)l
Removing the first and second inserts from the body (as part of a general derigging process when the slips are no longer needed); and
Releasing the downhole tool from the deployment device (as part of the derigging process, wherein the tool is no longer in use).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676